UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                Private First Class GREGORY W. BUFORD, JR.
                         United States Army, Appellant

                                   ARMY 20130427

              Headquarters, 1st Cavalry Division (Rear)(Provisional)
                        Gregory A. Gross, Military Judge
Colonel R. Tideman Penland, Jr., Staff Judge Advocate (pretrial & recommendation)
     Lieutenant Colonel Michael D. Jones, Staff Judge Advocate (addendum)


For Appellant: Mr. John B. Wells, Esq; Captain Amanda R. McNeil Williams, JA
(on reply brief); Mr. John B. Wells, Esq; Captain Brian J. Sullivan, JA; (on brief)

For Appellee: Colonel Mark H. Sydenham, JA; Major Steven J. Collins, JA; Captain
Anne C. Hsieh, JA; Lieutenant Colonel John C. Lynch, JA (on brief).


                                    8 January 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

TOZZI, Senior Judge:

      A panel of officer and enlisted members sitting as a general court-martial
convicted appellant, contrary to his plea, of one specification of possession of child
pornography in violation of Article 134, Uniform Code of Military Justice, 10
U.S.C. §§ 934 (2012) [hereinafter UCMJ]. The panel sentenced appellant to a bad-
conduct discharge, confinement for one year, forfeiture of all pay and allowances,
and reduction to the grade of E-1. The convening authority approved the sentence as
adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises five allegations of error, one of which merits discussion and relief. Appellant
asks this court to provide appropriate relief to remedy the dilatory post-trial
processing of his case. We agree that relief is appropriate in this case and grant
thirty days confinement credit.
BUFORD—ARMY 20130427

                              LAW AND DISCUSSION

        The convening authority took action 476 days after the sentence was
adjudged, 431 of which are attributable to the government. The record in this case
consists of five volumes, and the trial transcript is 629 pages. Although we find no
due process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).

        It took 316 days to transcribe the record of trial, 398 days to serve the record
of trial on appellant’s defense counsel, and forty-three days for the military judge to
authenticate the record of trial in this case. It also took sixty-eight days for this
court to receive the record of trial after action. The government provided no
explanation for this delay. The unexplained delay between announcement of
sentence and action is simply too long, and could “adversely affect the public’s
perception of the fairness and integrity of military justice system . . . .” Ney, 68
M.J. at 617. Thus, we find relief is appropriate under the facts of this case.

                                    CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a bad-conduct discharge, confinement for
eleven months, forfeiture of all pay and allowances, and reduction to the grade of E-
1. All rights, privileges, and property, of which appellant has been deprived by
virtue of this decision setting aside portions of the sentence, are ordered restored.
See UCMJ arts. 58b(c), and 75(a).

      Judge CAMPANELLA and Judge CELTNIEKS concur.

                                        FOR THE COURT:
                                        FOR THE COURT:



                                        JOHN P. TAITT
                                        JOHN P.
                                        Deputy   TAITT.
                                               Clerk of Court
                                        Deputy Clerk of Court

                                           2